Citation Nr: 0822487	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO), which denied the benefit sought on 
appeal.   

In May 2008, the veteran testified at hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is on file. 

Recent medical evidence indicates that the symptoms 
associated with the veteran's chronic brain syndrome 
associated with trauma may have worsened.  An October 2003 VA 
examination report shows that the veteran reported symptoms 
of irritability which may be associated with his chronic 
brain syndrome.  At the conclusion of that examination the 
examiner opined that it was likely that the veteran's 
traumatic brain injury, in combination with other factors, 
had a lifelong impact on his employment status and wage 
earning capacity.  

A December 2003 VA examination report, which concludes with a 
diagnosis of organic brain syndrome, shows that the veteran 
reported complaints of difficulties with concentration, 
irritability, and mood disturbance associated with his 
chronic brain syndrome.  The examiner concluded that the 
veteran had a chronic history of poor concentration, and that 
he did not progress in his career as would have been 
expected.   

The report of a February 2005 VA examination shows that on 
neurological testing, the veteran displayed symptoms of post-
traumatic brain injury, with lifelong headaches, 
irritability, lack of focus and concentration.  Examination 
revealed findings described a mild to moderate cognitive 
impairment, and the examiner opined that the veteran 
demonstrated symptoms ascribable to long, chronic changes 
with traumatic brain injury.  The examiner opined that it was 
likely that the veteran's lifelong headaches and personality 
changes were due to the head injuries in service.  The 
examiner opined that the veteran's mental status examination 
findings may be the harbinger of a more rapid decline in the 
veteran's mentation.  

A June 2005 VA progress note contains findings indicating 
that the veteran had a significant memory deficit.  

Traumatic brain injury may result in residuals involving 
various neurologic conditions and mental disorders 
particularly dementia due to the head trauma.   In addition 
to chronic brain syndrome associated with trauma, service 
connection due to the head trauma is in effect for headaches 
and dizziness.  Based on all of the discussion above, the 
record raises an inferred claim for an increased disability 
rating for the service-connected chronic brain syndrome 
associated with trauma and/or for service connection for 
separately distinguishable disorder(s) secondary to that 
disability.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is entitled to service 
connection for PTSD due to traumatic incidents experienced in 
World War II during active duty from August 1942 to November 
1945.  Service personnel records show that he was a member of 
the United States Marine Corps, and that his military 
specialty was heavy machine gun crewman.  Service medical 
records show that he participated in Pacific campaigns during 
the war including Tarawa and Saipan Campaigns; and the Battle 
of Saipan, with contemporaneous medical evidence showing 
symptoms of nervousness and sleep difficulties.  

In light of the above, the Board finds that the claimed 
stressors are consistent with the circumstances, conditions, 
and hardships of the veteran's service.  Therefore, the Board 
finds the veteran's testimony and statements regarding the 
associated stressors credible, and accepts his reported 
stressors as verified.  The occurrence of the claimed 
inservice combat-related stressors described in statements 
and testimony are established.  38 C.F.R. § 3.304(f)(1).

What remains in question, however, is whether the veteran has 
a diagnosis of PTSD as required under VA law.  Entitlement to 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)].  Such diagnosis of PTSD has not been completely 
established but there indications that the veteran's 
symptomatology meets most of the DSMV-IV criteria for a 
diagnosis of PTSD.  

As the veteran has not yet been examined by VA for 
compensation purposes, such an examination is necessary to 
obtain a medical opinion to address the question of whether 
the veteran actually has a confirmed diagnosis of PTSD linked 
to one or more stressor events that have been verified.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The claims folder and copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact should 
be indicated in the examination report.  
The examiner should review the veteran's 
written statements and the transcript of 
his May 2008 hearing testimony, as to the 
veteran's reported stressors associated 
with combat and aftermaths.  The examiner 
should consider these as verified.  

These verified experiences include his 
involvement in combat including on Saipan, 
with exposure to combat related events: 
witnessing of the deaths of U.S. soldiers 
including friends, and enemy soldiers 
found in caves, dead and burned.  The 
veteran witnessed the burial at sea of 
numerous fellow soldiers after combat.  
The veteran participated in the assault on 
the atoll of Tarawa as a heavy machine 
gunner, and was exposed to all that the 
battle entailed, including the initial 
assault from the ocean, and combat against 
enemy who were dug into caves on the 
island.  The veteran was injured by shell 
fire there.  Inform the examiner that only 
the verified stressors involving his WW II 
service may be used as a basis for a 
diagnosis of PTSD.

All necessary tests should be conducted, 
and the examiner must rule in or exclude a 
diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric and 
neuropsychiatric disability found to be 
present.  The examiner should provide 
complete rationale for any opinions 
provided.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.

If the examiner does not diagnose PTSD, 
but does diagnose another 
psychiatric/neuropsychiatric disorder, 
then the examiner should provide an 
opinion, based upon an assessment of the 
entire record, of whether it is at least 
as likely as not that such disorder: (a) 
had its onset during service; or (b) in 
the case of a psychosis, was manifested to 
a compensable degree during the first 
post-service year; or (c) is otherwise 
related to service, to include as 
associated with the veteran's service-
connected chronic brain syndrome 
associated with trauma, and if so, 
identify separately any disorder so 
related to the brain syndrome.

2.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently in 
appellate status, to include consideration 
of 38 U.S.C.A. § 1154(b) (West 2002) if 
appropriate.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




